Citation Nr: 1531502	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  02-10 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for tension headaches.

2.  Entitlement to total disability based on individual unemployability (TDIU) prior to July 16, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1979 to February 2000, including in the Southwest Asia theatre of operations during the Persian Gulf War.

The matter of an increased rating comes before the Board of Veterans' Appeals (Board) on appeal from a March 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which in part granted service connection for tension headaches and established a noncompensable rating.  The Veteran appealed this rating.  

In April 2009, the Board remanded the claim for further development.  In a July 2012 decision, the Board, in part, denied the claim of entitlement to an initial compensable rating for tension headaches.  The Veteran appealed the July 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2013 order, the Court granted a joint motion for partial remand (JMPR) of the issue, for compliance with Jones v. Shinseki, 26 Vet. App. 56 (2012).  In a November 2013 decision, the Board again denied the claim of entitlement to an initial compensable rating.  The Veteran again appealed to the Court, which granted a second JMPR by order in May 2015.  

Notably, the November 2013 Board decision also remanded the issues of entitlement to service connection for testicular pain and entitlement to an earlier effective date for the grant of a total disability rating based on individual unemployability (TDIU).  In an October 2014 decision, the Board denied the service connection claim, and remanded the earlier effective date claim.  As will be discussed further below, the Veteran then withdrew the effective date claim in December 2014.  

The Board notes that, in addition to the paper claims file, there are electronic records pertaining to the Veteran's claims.  These records have also been reviewed in conjunction with the following decisions.


FINDINGS OF FACT

1.  On December 23, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal for an earlier effective date for TDIU is requested.

2.  The Veteran's tension headaches occur on varying timelines, between daily and one every two months, and are manifested by pain, some sensitivity to light, and two noted occasions of vomiting.  The functional impairment caused by the Veteran's tension headaches includes having to occasionally pull over when driving due to the eyes tearing up and blurring his vision during a headache; and sometimes missing work.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for an earlier effective date for TDIU by the appellant through his authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for an initial compensable rating for tension headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8911-8100 (2014); Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of TDIU claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant withdrew the appeal for earlier effective date for TDIU in a written statement dated September 2013.  A written Report of General Information dated December 23, 2014 confirms that VA called the Veteran to verify if he wished to withdraw the appeal of this issue.  The Veteran instructed VA to withdraw the appeal, and stated that he was satisfied with his 100 percent permanent and total rating.  A letter was sent from VA the same date confirming that the Veteran had withdrawn his appeal of the earlier effective date for TDIU, and the Veteran has not responded otherwise.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

Duties to Notify and Assist

Regarding the increased rating claim for headaches, in this case, the RO sent the Veteran a VCAA letter in March 2001 following his grant of service connection for tension headaches.  Therein, VA notified the Veteran of the evidence obtained, the evidence VA was responsible for obtaining, and the evidence necessary to establish entitlement to the benefits sought including the types of evidence that would assist in this matter.  The RO supplemented the initial notice letter with a letter in August 2003 stating that in order to establish entitlement to an increased rating, the Veteran should show that has service-connected disability had gotten worse.  VA notified the Veteran in a May 2008 letter of how VA assigns disability ratings.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case.  Neither the Veteran nor his representative alleges such prejudice in this case.  Therefore, no further notice is needed.  The Veteran has been adequately notified of the information and evidence necessary to substantiate his claims for higher ratings.
VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured. 
The Veteran has been medically evaluated multiple times in conjunction with his claim for an increased rating.  The VA examination reports from April 2001, August 2004, July 2010 and June 2013 reflect that the examiners recorded the Veteran's current complaints, conducted appropriate evaluations of the Veteran, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the severity of the Veteran's disability under the applicable rating criteria.  See 38 CF.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014); Barr, 21 Vet. App. at 312 .

Also, the Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The Veteran did not request a hearing before a Veterans Law Judge.  He requested a Decision Review Officer hearing, but later canceled that hearing in favor of attending examinations.  Therefore, the duties to notify and assist have been met.

Analysis - Increased Initial Rating for Tension Headaches

The Veteran seeks a compensable rating for tension headaches.   The following facts apply to this case.

The VA examination dated in May 1999 reflects a history of daily headaches resulting from neck pain, relieved with medication.  There was no change in the frequency or severity of the headaches over the prior two years.  The Veteran denied nausea, vomiting, or visual disturbances associated with the headaches.  Neurologic examination showed that the Veteran was fully oriented.  Tension headaches were diagnosed.

In an April 2001 statement, the Veteran reported that he had neck pain and severe daily headaches, which were not relieved by medication and which were constant and persistent.

A VA general examination dated in April 2001 reflected complaints of chronic daily headaches.  The Veteran described them as moderate to severe while in service.  He described the pain as tightness around the eyes, back of the neck, and head.  The Veteran reported frequent headaches without any associated symptoms.  VA medical Center (VAMC) treatment records from May 2001 note the same complaints.  During this general examination, the Veteran reported having memory problems and was noted to be a poor historian by the examiner. 

The Veteran stated in a July 2002 statement that he had tension headaches so intense that he could not see out of his eyes, and had to pull over while driving.

In July 2004, VAMC records indicate the Veteran reiterated that he had headaches off and on all of the time and he got blurred vision for a few minutes and had to pull over if he was driving. 

August 2004 VAMC treatment records note the Veteran reported that his headaches were occurring more frequently. 

The VA examination dated in August 2004 reflected complaints of headaches occurring 4 to 5 times a week, lasting 10 to 20 minutes, triggered by stress or high blood pressure.  The Veteran described pressure that began at the insertion of the nape of the neck muscles and occipital area.  The pressure could at times be felt over the forehead.  If the headaches occurred when he was outdoors, he had to wear sunglasses to keep the light out of his eyes.  The Veteran denied taking any medication for relief because "of the briefness of the headache."  It was noted that "he just relaxes with resolution."  By history, the headaches were "moderate."  The Veteran reported that he feels tired when he gets a headache.  Physical examination was normal.  A past MRI of the brain was normal.  The diagnosis was tension headaches.

A VA examination dated in July 2010 reflected complaints of headaches occurring about every day, treated with Tylenol twice a day, and usually lasting hours.  The Veteran reported that he often awoke with a headache but it could occur later in the day; that sometimes his eyes would tear up with a headache; and that he sometimes missed work due to headaches.  The examiner characterized the headaches as not prostrating, noting that the Veteran could maintain ordinary activity, and that they were not treated with continuous medication.

In July 2012, the Board denied the Veteran's claim for an initial compensable rating for tension headaches, in part because they only lasted a short time and they resolved with over-the-counter medication.  As noted above, the Veteran appealed to the Court, which resulted in a JMPR, in which the parties agreed that the claim must be remanded so that the Board could comply with the Court's decision in Jones v. Shinseki, 26 Vet. App. 56 (2012) (holding that "the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria").  The parties noted that the Board erred in its reasoning because the effect of medication on his headaches is not a factor included within the rating criteria for migraine headaches.  The claim was remanded to the Board to "consider the impact, if any, of the Court's decision in Jones in evaluating the Appellant's claim."

Subsequently, in June 2013, the Veteran was afforded another VA headaches examination.  He complained of headaches consisting of "intense dull pain," which "start suddenly" or "begin gradually and build rapidly."  He endorsed accompanying symptoms of phonophobia and photophobia, as well as occasional nausea.  He reported headaches occur once every two months and last one to two hours, resolving gradually.  He did not have a history of incapacitating headaches.  He used Tylenol daily as needed for pain, which provided some relief.  The duration of the typical headache was noted to be less than one day.  The examiner found that the Veteran did not have characteristic prostrating attacks of non-migraine headache pain.  

In November 2013, the Board again denied the claim of entitlement to an initial compensable rating, finding no evidence of prostrating attacks.  The Veteran again appealed to the Court, resulting in a May 2015 JMPR and order, remanding the claim to provide adequate reasons and bases for the denial.  In particular, the parties noted that in focusing only on the question of whether prostrating attacks had been demonstrated, the Board inappropriately required strict adherence to the criteria of DC 8100, despite rating by analogy pursuant to 38 C.F.R. § 4.20 (2014).  

The RO rated the Veteran's disability by analogy, because tension headaches are not a listed disability in the rating schedule.  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2014).  According to the policy in the schedule, when a disability is not specifically listed, the Diagnostic Code will be "built up," meaning that the first 2 digits will be selected from that part of the schedule most closely identifying the part of the body involved, and the last 2 digits will be "99."  38 C.F.R. § 4.27 (2014).  In the instant case, the Veteran's disability is listed under code 8199-8100.

Diagnostic Code 8100 provides as follows:  A 50 percent rating for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability; a 30 percent evaluation for characteristic prostrating attacks occurring on an average once a month over the last several months; 10 percent for characteristic prostrating attacks averaging one in 2 months over the last several months; and a noncompensable rating with less frequent attacks.  38 C.F.R. 
§ 4.124a (2014).

The rating criteria do not define "prostrating," nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (quoting Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.). By way of reference, the Board notes that according to Webster's II New College Dictionary Of American English, Third College Edition, 889, (c) 2001, "prostration" is defined as "physically or emotionally exhausted; incapacitated."  A very similar definition is found in Dorland's Illustrated Medical Dictionary, 32nd Ed., 1531, (c) 2012, in which "prostration" is defined as "extreme exhaustion or powerlessness."

The criteria in DC 8100 describe the symptomatology that results in ratings for migraine headaches.  While the precise symptomatology may differ, migraines are of the same anatomical location as tension headaches (broadly characterized as the head).  Tension headaches are typically "brought on by prolonged overwork or emotional strain, or both, affecting especially the occipital region; it is usually continuous for weeks or months."  Dorland's Illustrated Medical Dictionary, 32nd Ed., 824, (c) 2012.  The occipital region is the back, lower part of the skull.  See id. at 1310.  Migraine headaches are described in medical literature to be "an often familial symptoms complex of periodic attacks of vascular headache, usually temporal and unilateral in onset, commonly associated with irritability, nausea, vomiting, constipation or diarrhea, and often photophobia."  See id. at 1166.  The temporal region is the side, or lateral region of the head.  See id. at 1880.  Regarding the symptomatology, the Veteran has symptoms that tend to involve, to varying degrees, pain, photophobia, and occasional nausea.  Therefore, there are some similarities there as well.  

Perusing the other listed diagnostic codes, the Board is at a loss as to find one more appropriate for the Veteran's tension headaches.  The remaining codes within 38 C.F.R. § 4.124a, for neurological conditions, contemplate disease processes with far different symptoms than the Veteran's headaches.  For example, the criteria for traumatic brain injury contemplates cognitive and psychosocial impairment not associated with the Veteran's tension headaches.  Further, there is no evidence of nerve paralysis in the Veteran's cranial nerves to suggest application of cranial nerve codes.  For these reasons, the Board finds that DC 8100 is the most applicable.

Regarding application of DC 8100, despite some overlapping symptomatology between the Veteran's tension headaches and migraines, strict adherence to the parameters of that code has been found to be inappropriate by the Court's order, granting the most recent JMPR.  Therefore, the Board will evaluate the impact of the Veteran's tension headaches on functionality, taking a cue from the general rating principles in Title 38 of the Code of Federal Regulations.  For example, section 4.1 notes that "the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Additionally, the basis of disability evaluations is the ability of the body, or of a system or organ of the body, to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

The Veteran's description of his disability and the functional impairment caused by it has varied throughout the appeal.  For example, he denied nausea and photophobia or phonophobia in 1999 and 2001.  In July 2002, he began to note vision symptoms (blurring and tearing).  He indicated a need to wear sunglasses if he developed a headache while outside, but not that he needed to avoid light in August 2004.  Again, he did not report photo or phonophobia in July 2010; however, he did note some tearing of the eyes.  Yet, in 2013 he reported both photo- and phonophobia and nausea associated with his headaches.  

The severity of the pain has been variously described.  Most recently, in the June 2013 VA examination, the Veteran described both intense and dull pain, at the same time, and that it starts suddenly, or begins gradually, but builds rapidly.  Previous descriptions include "severe" and "moderate to severe" in one month (April 2001), and "moderate" in August 2004.  The Veteran has not been found to have "incapacitating episodes" or any other headaches of an "extreme" nature.  

The frequency of the headaches has also fluctuated.  The Veteran reported daily severe headaches in May 1999 and April 2001, "off and on" headaches in July 2004, headaches occurring 4 to 5 times a week in August 2004, back to daily headaches in July 2010, and then headaches once every two months in June 2013.  Sometimes he describes them as lasting days or hours.  Other times, he describes how the headaches are brief and resolve quickly, as soon as within ten minutes.  

Overall, the Board finds that the evidence of record demonstrates that the Veteran's tension headaches have had at best a mild impact upon the Veteran's daily functioning, even taking into account the Veteran's more recent complaints in 2013 of nausea and light and sound sensitivity.  The only functional impairment noted in the record is having to occasionally pull over when driving due to the eyes tearing up and blurring his vision during a headache; and sometimes missing work, though this has not been quantified.  The Veteran was noted as being able to maintain normal activity in July 2010, and there was no functional impairment in terms of employment in June 2013.

While strict adherence to a diagnostic code that is being used by analogy is not necessary, the Board cannot ignore the basic precept of that code, which requires functional impairment due to headaches to some degree.  The analogous criteria cannot be wholly ignored; otherwise, there would be no purpose in providing for analogous ratings pursuant to 38 C.F.R. § 4.20.  The Board reads the intent of section 4.20 as allowing for the analogous criteria to provide a loose basis for the rating assigned.  

The Veteran's level of impairment from tension headaches most closely reflects the disability picture for a noncompensable evaluation under the migraine criteria, as there is a very mild level of functional capacity affected by the Veterans headaches, even if they are occurring daily.  The 50 percent rating criteria contemplates functional impairment that causes severe economic inadaptability.  There is no evidence of functional impairment on that scale, in the Veteran's lay statements or in his examination reports.  Regarding the 30 and 10 percent ratings, again, the analogy to migraines must reflect not only the frequency of headaches, but the functional impact of them.  Headaches ranging from once every two months to daily, with little impact on functioning other than to cause the Veteran to have to wear sunglasses, experience brief sound sensitivity, or pull over for a few minutes while already driving, does not comport with the level of severity contemplated by the diagnostic criteria.  Notably, the noncompensable category under DC 8100 still contemplates some periods of functional impairment.  It does not represent the absence of symptoms.  Therefore, it does not defy logic to have symptoms but still be rated noncompensably.  Given that the rating schedule is based on the average impairment in earning capacity, it follows that there are some disabilities that will cause symptoms, but as those symptoms are not indicative of impairment in earning capacity, the Secretary has deemed them through regulation to be noncompensable.

In short, the Board finds that an initial compensable rating for tension headaches is not warranted at any point throughout the appeal period.    
Extraschedular- Tension Headaches

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008).

The Board finds that referral for extraschedular consideration is not warranted.  The Veteran's service connected migraines are contemplated and reasonably described by the rating criteria under Diagnostic Code 8911-8100.  See 38 C.F.R. § 4.71a (2014).  In this regard, the Veteran's headache disability has specifically been manifested by headaches that cause mild functional impairment generally.  As shown above, this type of disability picture is specifically addressed in the rating criteria set forth in Diagnostic Code 8199-8100.  See id.  Accordingly, the Board finds that a comparison of the Veteran's headaches with the schedular criteria does not show that they present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2014).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  In this case, the Veteran was also granted service connection for multiple other disabilities.  The Veteran has at no point during the current appeal indicated that his service-connected disabilities result in further disability when looked at in combination with his service-connected tension headaches, nor do the medical and treatment records reflect that such would be the case.  Therefore, the Board finds that the schedular criteria adequately describe the Veteran's tension headaches.  38 C.F.R. § 4.71a, Diagnostic Code 8199-8100.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

The appeal for an earlier effective date for TDIU is dismissed.

Entitlement to an initial compensable rating for tension headaches is denied.




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


